DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 11/10/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2017/078933 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
In FIGs 1-3, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIGs 1-3 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.(US 5,566,092).

Regarding Claim 7. Wang teaches a condition monitoring system for a vibrating machine (400: fig.4; abstract; col. 10, l.39-41), comprising: 
at least one sensor designed for measuring values(accelerometers: col. 10, l.39-41); 
a processing unit for data acquisition and/or data archiving and/or data analysis (460: fig.4; col. 10, l.61-63);
and a display device (450: fig. 4; col. 10, l.58-61), which is provided to display a diagnosis of an anomaly of the vibrating machine and which is based on the data analysis ((960: fig. 9; 1535:  fig. 15A; 1figs. 15B, 20-21)), a recommendation for a maintenance measure or an indication of a failure time of the vibrating machine (1525, 1530: fig. 15A; 1565, 1575: fig. 15B),
 wherein between the processing unit of the condition monitoring system (460: fig.4) and an external central data storage (440: fig.4), which uses the transferred data and / or theoretical models to generate an expert system (420: fig. 4), a connection is provided such that the diagnosis, recommendation or indication on the basis of the information / data from the expert system takes place (AR2 225, fault classification 335: fig.2; 1525, 1530: fig. 15A; 1565, 1575: fig. 15B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 5,566,092) in view of Schaefer (US 2016/0341629).
Regarding Claim 1. Wang teaches a method (fig.3) for operating a condition monitoring system of a vibrating machine (400: fig.4; col. 10, l.39-41; abstract), wherein the condition monitoring system comprises at least one sensor designed for motion detection and / or acceleration detection, which is mounted on the vibrating machine (accelerometers: col. 10, l.39-41), the method comprising (fig.3): 
providing, via the sensor accelerometers: col. 10, l.39-41, measurement data (Raw vibration signal: fig.3; 410: fig. 4) which is further processed into characteristic values (315 parameters: fig.3; 220: fig.16; col. 3, l. 48-52 & col. 20, l.21-26) in a processing unit (310: fig. 3; 460: fig.4; col. 10, l.61-63) connected with the sensor (accelerometers: col. 10, l.39-41); 
storing the characteristic values as a data set or a plurality of data sets (220: fig.16);
generating a knowledge base for an expert system taking into account the information provided by the data sets and / or based on theoretical models (225: fig. 3 &  fig. 16; 420: fig. 4); 
analyzing the data sets in the processing unit or other vibrating machines with the involvement of the expert system (335: fig. 3; fig. 15A-B); and 
producing and/or displaying (450: fig. 4; col. 10, l.58-61), via the processing unit (460: fig. 4), a diagnosis and / or a prognosis of an anomaly in the condition of the vibrating machine (960: fig. 9; 1535:  fig. 15A; 1figs. 15B, 20-21), a recommendation for (1525, 1530: fig. 15A; 1565, 1575: fig. 15B).
 	Wang does not explicitly teach the vibrating machine in the form of a vibrating conveyor or a vibrating screen.
 However, Schaefer teaches the vibrating machine in the form of a vibrating conveyor or a vibrating screen ([0006], l.1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Wang, the vibrating machine in the form of a vibrating conveyor or a vibrating screen, as taught by Schaefer, so as to equip vibrating machines of any type with devices for monitoring the operational state by an acceleration sensor data and an evaluation device in compact and inexpensive way.

Regarding Claim 2. Wang further teaches  the characteristic values comprise at least one parameter from the group: vibrating amplitude, vibrating frequency, angle of the main vibrating direction, deviation from the nominal vibrating direction, vibrating harmonicity or phase position of the vibrations (220: fig. 16, fig. 18).

Regarding Claim 3. Wang teaches for generating the knowledge base for producing the expert system, the steps of providing and storing the characteristic values are repeated (repeating process (410-420-440-410): fig. 4).

Regarding Claim 4. Wang further teaches  the data sets containing the metrologically recorded characteristic values are expanded to include metadata which (440: fig.4).

Regarding Claim 5. Wang further teaches the metadata is assigned to the data sets via manual input or digital data acquisition (450, 440: fig.4).

Regarding Claim 6. Wang further teaches wherein the generation of characteristic values, the generation of data sets, the analysis of the characteristic values, the stored data sets and / or the data sets expanded to include the metadata are built on an empirical model and / or a theoretical model (fig. 4, 16).

Regarding Claim 8. Wang further teaches a Transputer Network at col. 30, l. 28- col. 31, l. 20, 45-60,  
Wang silent about the sensor and / or the processing unit are arranged in a handheld device, a portable device or an online device.
However, Schaefer teaches the sensor and / or the processing unit are arranged in a handheld device, a portable device or an online device (a wireless connection between the evaluation device and the device for measured data acquisition: [0026]; [0032]; 9: fig.1.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Hubauer et al. (US 2019/0079506) disclose a diagnostic application interface to a backend server for signal analytics information, complex event pattern information, and diagnostic information; a physical process interface to a signal source for transferring signal data; a signal evaluation component for comparing received signal analytics information with received signal data to identify a first and a second event; an event processing component for applying received event pattern information to the first and second identified events to identify a first classified event; a diagnostic reasoning component for deriving causal dependencies between the first classified event and a further classified event with regard to diagnostic information to identify a root cause for the first classified event, or predict an impact of the first classified event. The diagnostic reasoning is pushed down to the field level with embedded data analytics functionality.
b) Neti et al. (US 2014/0167810) discloses a method implemented using a controller based device includes receiving a measured electrical signal from an 
c) disclose The inspection device is provided with an acceleration sensor 1 provided in the prescribed footstep 11 of an escalator to obtain sensitivity in the vertical direction, a signal measuring device 2 provided in the prescribed footstep 11 to output a measured time along with data obtained by measuring the output signal of the acceleration sensor 1, and an abnormality determining device 3 collecting the measured data of the acceleration sensor 1 along with the measured time, detecting a reversing part passing time indicating time when the prescribed footstep 11 provided with the acceleration sensor 1 passes through the reversing part 12 of the escalator using the measured data and the measured time, obtaining lapsed time from the reversing part passing time based on the measured time of the measured data, and identifying a footstep position as to the measured time of the measured data with reference to a table specifying the relation between the footstep position and the lapsed time from the reversing part passing time.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864